      Case 3:20-cv-00643-E Document 14 Filed 04/17/20               Page 1 of 5 PageID 70


                  IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF TEXAS – DALLAS DIVISION

                                                         :
 RODNEY BRISCO, as Administrator for the                 :
 ESTATE OF MICHAEL BRISCO,                               :
                                                         :
                                Plaintiff,               : Case No. 3:20-cv-00643-E
 v.                                                      :
                                                         :
 LANCASTER, TEXAS, et al.,                               :
                                                         :
                                Defendants.              :


      PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT BEAUCHAMP’S
                        PARTIAL MOTION TO DISMISS

        AND NOW, Plaintiff, Rodney Brisco, by and through his counsel, S. Lee Merritt, Esquire,

files this Response in Opposition to Defendant Beauchamp’s Partial Motion to Dismiss, and in

support thereof states as follows:

        This lawsuit arises from the wrongful and unwarranted killing of Michael Brisco by

Defendant Beauchamp. On March 18, 2018, Defendant Beauchamp and another officer initiated

an illegal, pre-textual stop of Mr. Brisco. Mr. Brisco then attempted to end the pre-textual

encounter by reversing his vehicle away from the officers. At that time, without provocation or

threat of danger, Defendant Beauchamp jumped onto the hood of Mr. Brisco’s vehicle and

immediately began discharging his firearm repeatedly toward, and ultimately striking and

killing, Mr. Brisco.

        By choosing to shoot and kill Mr. Brisco when Mr. Brisco was merely attempting to

terminate an illegal stop, Defendant Beauchamp used more force than necessary to effectuate

any potential arrest of Mr. Brisco and therefore, acted outside of his privilege as a protected

officer under the color of the law.




                                                 1
    Case 3:20-cv-00643-E Document 14 Filed 04/17/20                             Page 2 of 5 PageID 71


         Defendant Beauchamp is not entitled to the dismissal of intentional tort claims under

the Texas Tort Claims Act as he acted outside of his privilege as an officer. Therefore, this

Honorable Court has supplemental, subject-matter jurisdiction over Count III of Plaintiff’s

complaint pursuant to 28 U.S.C. § 1367. For these reasons, this Court should deny Defendant

Beauchamp’s partial motion to dismiss.

             1. Standard of Review—Motion to Dismiss

         A motion to dismiss for lack of subject matter jurisdiction should only be granted if it

appears certain that the plaintiff cannot prove any set of facts in support of his claim that would

entitle plaintiff to relief. 1 In a facial challenge, the court is required to accept all of the

complaint's factual allegations as true, “and the plaintiff, in effect, is afforded the same

procedural protection as he would receive under a 12(b)(6) consideration.” 2 That protection

includes the presumption against dismissing a complaint. 3

             2. This Court does have subject-matter jurisdiction over Count III as
                Jurisdiction is properly pleaded in Plaintiff’s complaint.

         The Texas Torts Claims Act (“TTCA”) provides certain protections from legal

ramifications for actions made by government officials when acting within their scope of

employment. 4 When a government official commits acts that fall outside of the scope of their

duties, that official is no longer entitled to the privilege and protections of the TTCA. Under

the color of Texas law, a police officer is privileged to “use force to the degree he reasonably

believes necessary to make an arrest, taking care that the force is commensurate with the




1        Choice, Inc. of Tex. v. Greenstein, 691 F.3d 710, 714 (5th Cir. 2012); see also Williams v. Wynne, 533
F.3d 360, 365 n.2 (5th Cir. 2008) (stating that the standard for reviewing a motion to dismiss for lack of subject-
matter jurisdiction under Rule 12(b)(1) is similar to that applicable to motions to dismiss under Rule 12(b)(6)).
2        Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982).
3        United States v Blakeman, 997 F.2d 1084, 1089 (5th Cir. 1992), cert den. 510 U.S. 1042 (1994)(there is
"presumption" against dismissing complaint under Rule 12(b)(6)).
4        Tex. Civ. Prac. & Rem. Code §§ 101.001-109.

                                                          2
    Case 3:20-cv-00643-E Document 14 Filed 04/17/20                          Page 3 of 5 PageID 72


necessity.” 5 However, an officer may be civilly liable for assault if he uses more force than

reasonably necessary to effectuate the arrest. 6

       While Defendant Beauchamp was on duty in his capacity as an officer, his use of

unnecessary and unwarranted force revoked any privileged protections from civil liability. 7 In

the instant case, Defendant Beauchamp initiated a pre-textual stop of Mr. Brisco. Because

neither Defendant Beauchamp nor his partner possessed any legitimate basis for the stop, Mr.

Brisco attempted to terminate the encounter by backing away from the officers. Mr. Brisco’s car

was not moving to cause harm to the officers, but instead to terminate the encounter as was

Mr. Brisco’s right. At that time, without provocation or threat of danger, Defendant

Beauchamp jumped onto the hood of Mr. Brisco’s vehicle and immediately began discharging

his firearm striking and killing Mr. Brisco.

       By viewing these facts, which are those most favorable to the non-moving party and

pleaded in Plaintiff’s complaint, it is clear Defendant Beauchamp used more force than necessary

to effectuate any potential arrest of Mr. Brisco and therefore, acted outside of his privilege as a

protected officer under the law. Thus, especially at such an early stage in litigation when the

alleged “exonerating video” has yet to be produced, Defendant Beauchamp is not entitled to the

dismissal of intentional tort claims under the TTCA.




5
       State Dep’t of Public Safety v. Pivetta, 44 S.W.3d 575, 579 (Tex. 2001).
6
       Id.
7      See, Pl.’s Compl. ¶¶44-46.

                                                       3
    Case 3:20-cv-00643-E Document 14 Filed 04/17/20              Page 4 of 5 PageID 73


       Therefore, this Honorable Court has supplemental, subject-matter jurisdiction over

Count III of Plaintiff’s complaint pursuant to 28 U.S.C. § 1367. As such, the court should deny

Defendant Beauchamp’s partial motion to dismiss.



                                                   Respectfully submitted,

                                                   MERRITT LAW FIRM

                                                   /s/ S. Lee Merritt
                                                   S. Lee Merritt, Esquire
                                                   1910 Pacific Ave., Suite 8000
                                                   Dallas, TX 75201
                                                   (215) 545-8800
                                                   lee@leemerrittesq.com


Dated: April 17, 2020




                                              4
      Case 3:20-cv-00643-E Document 14 Filed 04/17/20               Page 5 of 5 PageID 74


                  IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF TEXAS – DALLAS DIVISION

                                                         :
 RODNEY BRISCO, as Administrator for the                 :
 ESTATE OF MICHAEL BRISCO,                               :
                                                         :
                               Plaintiff,                : Case No. 3:20-cv-00643-E
 v.                                                      :
                                                         :
 LANCASTER, TEXAS, et al.,                               :
                                                         :
                               Defendants.               :



                                    CERTIFICATE OF SERVICE

        I, S. Lee Merritt, Esq., hereby certify that the foregoing response in opposition to

Defendant Beauchamps’ Motion for Partial Dismissal was filed via the Court’s electronic filing

system and thereby served upon all counsel of record.

                                                     Respectfully submitted,

                                                     MERRITT LAW FIRM

                                                     /s/ S. Lee Merritt




                                                 5
